DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 states “in the first configuration and the second configuration, at least a portion of the first arm and at least a portion of the second arm are in a same plane” in lines 2 and 3. It is unclear if the arms remain in the same plane as each other in both configurations or if each arm is in its own plane in both configurations.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusic (US 6164590).

Regarding claim 1, Kusic teaches an unmanned aerial vehicle (UAV), comprising: 
a central body (column 3, line 57) comprising a first body portion (#3) and a second body portion (at least the rear portion of #4; the portions are not defined by structure, therefore they may be arbitrarily defined, #3 or #4 or portions thereof could be considered the first or second body), wherein the first body portion is configured to move translationally relative to the second body portion (Fig. 2 to Fig. 1; column 2, lines 18-54) to transform the central body between a first configuration (Fig. 2) and a second configuration (Fig. 1); and 
a plurality of arms extending away from the central body (Annotated Figure), each of the plurality of arms being configured to couple to at least one propulsion unit configured to generate lift for the UAV (#1/#2).


a first arm of the plurality of arms extends from the first body portion (annotated figure arm from #3); 
a second arm of the plurality of arms extends from the second body portion (annotated figure arm from #4); and 
the first arm and the second arm are configured to move relative to one another along at least one of a roll axis (Figs 1 and 2 show movement along roll axis) or a pitch axis of the UAV when the central body transforms between the first configuration and the second configuration (Fig. 1 to Fig. 2).

Regarding claim 3, Kusic teaches the UAV of claim 2, wherein: 
in the first configuration and the second configuration, the first arm includes at least a length in a first plane (vertical plane through front arm) and the second arm includes at least a length in a second plane different from and parallel to the first plane (separate vertical plane); 
a horizontal distance between the first arm and the second arm is different in the second configuration than in the first configuration (separated horizontally from Fig. 2 to Fig. 1); and 
a vertical distance between the first arm and the second arm are configured to be substantially the same in the first configuration and the second configuration remain substantially constant during transformation between the first configuration and the second configuration (vertical distance remains constant through Fig. 2 to Fig. 1, as best demonstrated by unchanged vertical distance between rotors #1 and #2).

Regarding claim 4, Kusic teaches the UAV of claim 2, wherein: 
in the first configuration and the second configuration, at least a portion of the first arm and at least a portion of the second arm are in a same plane (both arms share a horizontal plane through a 
the first arm and the second arm are configured to move horizontally relative to one another along a roll axis of the UAV to transform between the first configuration and the second configuration (Fig. 1 to Fig. 2); and 
a distance between the first arm and the second arm is greater in the second configuration (Fig. 2) than in the first configuration (Fig. 1).

Regarding claim 5, Kusic teaches the UAV of claim 1, wherein the first body portion is configured to move linearly or along a curved path relative to the second body portion when the central body transforms between the first configuration and the second configuration (column 1, lines 59-64).

Regarding claim 6, Kusic teaches the UAV of claim 1, wherein: 
in at least one of the first configuration or the second configuration, the first body portion comprises at least a length in a first plane and the second body portion comprises at least a length in a second plane different from and parallel to the first plane (length can be acquired from several heights on each body portion, therefore, two parallel planes could be drawn which are parallel and different); and 
at least one of the first body portion or the second body portion is configured to move in a direction parallel to the first plane to transform the UAV between the first and second configuration (the first plane horizontal to vehicle in Fig. 1, second body moves along the center plane).

Regarding claim 7, Kusic teaches the UAV of claim 1, wherein: 

at least one of the first body portion or the second body portion is configured to move in a direction parallel to the plane to transform the UAV between the first configuration and the second configuration (moves parallel to middle plane, Fig. 1 to Fig. 2).

Regarding claim 8, Kusic teaches the UAV of claim 1, wherein at least one of the first body portion or the second body portion comprises a rail (#5/#6/#7/#8) on at least one of a top surface, a bottom surface, or a side surface (Fig. 1) of the at least one of the first body portion or the second body portion, the rail being configured to guide movement of the first body portion relative to the second body portion (column 2, lines 43-47).

Regarding claim 10, Kusic teaches the UAV of claim 1, wherein at least one of the first body portion or the second body portion comprises at least one locking mechanism configured to maintain the central body in the first configuration or the second configuration (column 2, lines 57-62).

Regarding claim 11, Kusic teaches the UAV of claim 1, wherein, in the first configuration, the first body portion is directly over and in alignment with the second body portion (Fig. 2, #3 is over #4 on the top side and they are aligned telescopically).

Regarding claim 12, Kusic teaches the UAV of claim 1, wherein the first body portion comprises at least a portion that, in the first configuration (Fig. 2), is above and to a side of at least a portion of the second body portion (#3 circles around #4).

Regarding claim 13, Kusic teaches the UAV of claim 1, wherein the first body portion (#3) comprises a recess into which the at least a portion of the second body portion is received in the first configuration (Fig. 2, #4 is received into #3 in a telescoping manner).

Regarding claim 14, Kusic teaches the UAV of claim 1, wherein: the first configuration is a space-saving configuration (Fig. 2) and the second configuration is an expanded configuration (Fig. 1; column 1, lines 20-22); and the UAV is configured to have the first configuration when powered-off and to assume the second configuration when powered-on (storage in confined areas implies when powered off and stored, the space saving configuration is used—column 1, lines 20-22; the size can vary and still operate—column 1, lines 23-31, therefore it is configured to be capable of assuming a second configuration and a first configuration in either powered on or off modes).

Regarding claim 15, Kusic teaches the UAV of claim 1, wherein the first body portion and the second body portion are configured to share a roll axis of the UAV in the second configuration (Fig. 1; the sections are connected to form the entire UAV, therefore they would share the same roll axis in any configuration they are linked in) and be spaced apart (the rear half of #4 never touches #3, therefore they are spaced from each other in Fig. 1 configuration).

Regarding claim 16, Kusic teaches the UAV of claim 1, wherein: 
the second configuration is an expanded configuration (Fig. 1); and 
the central body is configured to comprise an additional storage space in the second configuration (column 1, lines 13-28), the additional storage space being configured to receive a 

Regarding claim 17, Kusic teaches the UAV of claim 16, wherein the functional module comprises at least one of a sensor or a battery (further limiting functional language, therefore a sensor or battery could be placed in the additional storage space).

Regarding claim 18, Kusic teaches a method of operating an unmanned aerial vehicle (UAV), comprising: 
providing a central body (column 3, line 57) having a first body portion (#3) and a second body portion (#4); 
transforming the UAV between a first configuration (Fig. 2) and a second configuration (Fig. 1), wherein the transforming comprises translationally displacing the first body portion (#3) of the central body relative to the second body portion (#4) of the central body along (seen from Fig. 2 to Fig. 1 translational movement; column 2, lines 18-54); and 
supporting at least one propulsion unit (#1/#2) configured to generate lift for the UAV on at least one arm (annotated figure) extending away from the central body (Fig. 1).

Regarding claim 20, Kusic teaches the method of claim 18, wherein translationally displacing the first body portion comprises moving the first body portion along at least one of a linear path (column 1, lines 59-64), a linear and curved path, or a path having an S-shape.



ANNOTATED FIGURE

    PNG
    media_image1.png
    427
    786
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kusic (US 6164590) as applied to claim 8 above, and further in view of Coleman (US 20020140245).

Regarding claim 9, Kusic teaches the UAV of claim 8. Kusic does not specify the type of rail and groove needed, however does disclose that rails similar to vehicle slides could be used (column 2, lines .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kusic (US 6164590) as applied to claim 18 above, and further in view of Wang (US 8931730).

Regarding claim 19, Kusic teaches the method of claim 18. Kusic does not appear to teach transforming the vehicle in response to an indication signal, however, it is well known in the art to automate processes using controllers and input signals. 
Wang teaches receiving an indication signal comprising instructions to transform the UAV; wherein transforming the UAV is performed in response to receiving the indication signal (column 6, lines 54-67). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kusic with the indication signal and subsequent UAV transformation of Wang. Doing so would allow a user to send a signal to transform the UAV from a remote location and avoid manually transforming the vehicle, and thus, reducing the chance of injury to an operator and improving consistency in transformation motions. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kimchi (US 9676477) shows a transformable UAV which adjusts lift device locations.
Kohstall (US 20170225782) shows a rotating transformable UAV system.
Ryan (US 10549850) shows thrusting devices at varying vertical levels on a transformable UAV.
Baek (US 11124295) shows a T shaped sliding portion on a transformable UAV. 
Zhang (US 10035589) shows a transformable UAV where propulsion units transform between being vertically stacked to horizontally aligned. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647